ANDERSON, PAUL H., Justice
(concurring in part, dissenting in part).
I respectfully concur in part and dissent in part. I agree with the majority that, although it is a close question, we do have jurisdiction to decide the limited question of the constitutionality of these Appropriation Refunding Bonds under Article XI, Sections 4 and 5, of the Minnesota Constitution. Therefore I concur in Part I of the majority’s decision. But I conclude that the proposed Appropriation Refunding Bonds are public debt under Article XI, Section 4, because they will be repaid, in whole or in part, from tax revenues. Therefore, I dissent with respect to Part II of the majority’s decision and join the dissent of Justice Page on this point.